DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.  
Claims 1 and 3-12 are pending and the subject of this FINAL Office Action.   Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Per MPEP § 706.07(b), this action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Specifically, Applicants amend claim 1 to state the following which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application): “wherein the module comprises either a memory storing the code instructions or an access identifier that identifies and accesses the code instructions from a remote server, wherein the code instructions specify a fixed quantity or quantities of printing materials necessary to perform the printing of the at least one three-dimensional part, and wherein the store(s) of printing material(s) contained in the cartridge comprise a multiple of the fixed quantity or quantities of the printing material(s) in predetermined exact quantity or quantities.”  Thus, the amendments to the claims do not change the scope of the claims; and the previous prior art rejections are maintained.

Claim Interpretation
As to “a module for accessing code instructions executable by the printing system specific for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge,” the code instructions only require “wherein the code instructions specify a fixed quantity or quantities of printing materials necessary to perform the printing of the at least one three-dimensional part.”  The italicized portion states an intended use of the code instructions, not any actual code instructions.   In fact, the claim further specifies that “the code instructions specify a fixed quantity or quantities of printing materials necessary to perform the printing of the at least one three-dimensional part.”   Thus, the code instructions only require code as to quantity of build material.
“[W]herein the store(s) of printing material(s) contained in the cartridge comprise a multiple of the fixed quantity or quantities of the printing material(s) in predetermined exact quantity or quantities” encompasses any amount of any type of print material based on any subjective desired 3D print job(s).  Specifically, a multiple is the product of any quantity and an integer, and includes a quantity of build material multiplied by integers such as 0 or 1.  See Wikipedia, https://en.wikipedia.org/wiki/Multiple_(mathematics), accessed 03/23/2022.

Thus, the claims amount to a printing cartridge with any amount (or none; integer 0) of any print material intended for any 3D object build, and memory with code instructions or access identifier (that accessed code instructions) that specify any subjective amount of print material.  This is not novel or non-obvious.

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over BATCHELDER (US 2011/0121476) or DOUGLAS (US 2014/0117585), in view of BOYER (US 2014/0034214).
	As to claims 1 and 3-4, both BATCHELDER and DOUGLAS teach the cartridge tags/encoded markings of claims 1 and 3-4 as described below. 
	As to claim 1, BATCHELDER teaches a printing cartridge containing at least one store of a printing material, comprising a data module (exterior surface of 3D build material cartridges comprise encoded markings; Abstract and paras. 0008, 0025, 0044-0051, 0053-0054, 0062, 0070-0081, 0081-0101).  
	Even if the claims required code for a 3D object shape, yet these encoded markings include instructions for how to build a 3D object (para. 0025) such as build paths for shaping the 3D object (para. 0048), and other material parameters for shaping/building 3D objects (paras. 0049-51, for example).  Furthermore, all 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge” and using a multiple of the quantity of build material as determined for the 3D object build. 
	As to claim 1, BATCHELDER teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) 
	As to claim 3, BATCHELDER teaches the printing cartridge according to claim 1, wherein said access module is an electronic storage unit able to store data, and the cartridge further includes at least one connection unit suitable for connecting to a corresponding receiving unit belonging to a printing cartridge holder of said printing system, said connection unit being suitable for sending said stored data to a computing and command unit of the printing system via said receiving unit (sensor reads information from encoded markings and transmits to AM system; para. 0008, for example).
	As to claim 4, BATCHELDER teaches the printing cartridge according to claim 3, wherein the access module stores the code instructions in a suitable machine command language (para. 0008).
	As to claim 7, BATCHELDER teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (spool with filament; paras. 0007-0008, for example).
	As to claim 8, BATCHELDER teaches the printing cartridge according to claim 1, wherein said at least one store of printing material includes a spool to be unwound from at least one type of fusible filament (paras. 0007-0008).
	As to claim 9, BATCHELDER teaches the printing cartridge according to claim 8, 
	As to claim 10, BATCHELDER teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (para. 0007-0008).
	As to claim 11, BATCHELDER teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for printing being configured to use the module for accessing code instructions of said cartridge (paras. 0007-0008, for example).
	As to claim 12, BATCHELDER teaches the printing system according to claim 11, wherein said cartridge holder includes a connection interface suitable for recovering an identifier for accessing code instructions for printing a three-dimensional part or code instructions for printing at least one three-dimensional part by using the printing material(s) contained in said cartridge (paras. 0007-0008).
	As to claim 1, DOUGLAS teaches a printing cartridge containing at least one store of a printing material, comprising a data module (“a spool or cartridge is instrumented with a data tag that includes information about the build material”; Abstract and Fig. 4A).  These data tags include information of type of build material for the 3D object, and corresponding instructions for how to build a 3D object with the print material using 3D system operational parameters such as extruder temperatures, feed rate, cooling parameters, build chamber heating parameters, and other corresponding operational parameters (paras. 0068-80).  Furthermore, all 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D 
	As to claim 1, DOUGLAS teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts (para. 0094, for example).  As explained above, this encompasses any amount of print material for any print job(s), which DOUGLAS discloses when DOUGLAS discloses print cartridge with material to perform 3D print job.
	As to claim 3, DOUGLAS teaches the printing cartridge according to claim 1, wherein said access module is an electronic storage unit able to store data, and the cartridge further includes at least one connection unit suitable for connecting to a corresponding receiving unit belonging to a printing cartridge holder of said printing system, said connection unit being suitable for sending said stored data to a computing and command unit of the printing system via said receiving unit (para. 0063, for example).
	As to claim 4, DOUGLAS teaches the printing cartridge according to claim 3, wherein the access module stores the code instructions in a suitable machine command language (para. 0063).
	As to claim 7, DOUGLAS teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (para. 0013, for example).
	As to claim 8, DOUGLAS teaches the printing cartridge according to claim 1, wherein said 
	As to claim 9, DOUGLAS teaches the printing cartridge according to claim 8, comprising a heating nozzle suitable for transforming said fusible filament into liquid material suitable for printing a three-dimensional part by layers (para. 0018, for example).
	As to claim 10, DOUGLAS teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (paras. 0022-0024).
	As to claim 11, DOUGLAS teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for printing being configured to use the module for accessing code instructions of said cartridge (Figs. 3-4).
	As to claim 12, DOUGLAS teaches the printing system according to claim 11, wherein said cartridge holder includes a connection interface suitable for recovering an identifier for accessing code instructions for printing a three-dimensional part or code instructions for printing at least one three-dimensional part by using the printing material(s) contained in said cartridge (Figs. 3-5).
	Neither BATCHELDER nor DOUGLAS explicitly teach URL access identifier including an address for accessing, in a telecommunication network, said code instructions on a remote server.
	However, BOYER demonstrates that a skilled artisan would have been motivated to substitute familiar URL-based identifiers for the build material identifiers of BATCHELDER and 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar URL tags/encoded markings for the tags/encoded markings of BATCHELDER or DOUGLAS with a reasonable expectation of success.
Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/08/2022 because the claimed cartridge, at best, contains programmed instructions or code that specify fixed quantity of build material to perform 3D part build of as little as a multiple of 1 times the fixed quantity.  In other words, instructions or code that specify any fixed quantity of build material to perform a 3D part build.  
	Furthermore, as previously explained, even if the claims required programmed code instructions on/in the cartridge, yet as explained in the obviousness rejections, 
	As to claim 1, BATCHELDER teaches a printing cartridge containing at least one store of a printing material, comprising a data module (exterior surface of 3D build material cartridges comprise encoded markings; Abstract and paras. 0008, 0025, 0044-0051, 0053-0054, 0062, 0070-0081, 0081-0101).  These encoded 
	[ . . . ]
	As to claim 1, DOUGLAS teaches a printing cartridge containing at least one store of a printing material, comprising a data module (“a spool or cartridge is instrumented with a data tag that includes information about the build material”; Abstract and Fig. 4A).  These data tags include information of type of build material for the 3D object, and corresponding instructions for how to build a 3D object with the print material using 3D system operational parameters such as extruder temperatures, feed rate, cooling parameters, build chamber heating parameters, and other corresponding operational parameters (paras. 0068-80).  Furthermore, all 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.”

In other words, the Office Action explained how both BATCHELDER and DOUGLAS disclose to an ordinarily skilled artisan that the instructions disclosed therein include “instructions executable by the printing system for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.”  It is also noted that nothing in this claim statement requires any instructions particular to any particular build object shape, rather only generically “printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.”  In other words, instructions to print a part that has a shape, which all printed objects will have.  Thus, Applicants argument is not convincing.

New Grounds of Rejections - 35 USC § 102 
The following rejections are presented to the extent the claims encompass integer of 0 or 1 multiples of “fixed quantity” of build material.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;  

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BATCHELDER (US 2011/0121476).
	As to claim 1, BATCHELDER teaches a printing cartridge containing at least one store of a printing material, comprising a data module (exterior surface of 3D build material cartridges comprise encoded markings; Abstract and paras. 0008, 0025, 0044-0051, 0053-0054, 0062, 0070-0081, 0081-0101).  These encoded markings include instructions for how to build a 3D object (para. 0025) such as build paths for shaping the 3D object (para. 0048), and other material parameters for shaping/building 3D objects (paras. 0049-51, for example).  Furthermore, all 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing 
	As to claim 1, BATCHELDER teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts (paras. 0049-0050, for example).  As explained above, this encompasses any amount of print material for any print job(s), which BATCHELDER discloses when BATCHELDER discloses print cartridge with material to perform 3D print job.
	As to claim 3, BATCHELDER teaches the printing cartridge according to claim 1, wherein said access module is an electronic storage unit able to store data, and the cartridge further includes at least one connection unit suitable for connecting to a corresponding receiving unit belonging to a printing cartridge holder of said printing system, said connection unit being suitable for sending said stored data to a computing and command unit of the printing system via said receiving unit (sensor reads information from encoded markings and transmits to AM system; para. 0008, for example).
	As to claim 4, BATCHELDER teaches the printing cartridge according to claim 3, wherein the access module stores the code instructions in a suitable machine command language (para. 0008).
	As to claim 7, BATCHELDER teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (spool with filament; paras. 0007-0008, for example).

	As to claim 9, BATCHELDER teaches the printing cartridge according to claim 8, comprising a heating nozzle suitable for transforming said fusible filament into liquid material suitable for printing a three-dimensional part by layers (paras. 0002-0005, for example).
	As to claim 10, BATCHELDER teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (para. 0007-0008).
	As to claim 11, BATCHELDER teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for printing being configured to use the module for accessing code instructions of said cartridge (paras. 0007-0008, for example).
	As to claim 12, BATCHELDER teaches the printing system according to claim 11, wherein said cartridge holder includes a connection interface suitable for recovering an identifier for accessing code instructions for printing a three-dimensional part or code instructions for printing at least one three-dimensional part by using the printing material(s) contained in said cartridge (paras. 0007-0008).

Claims 1, 3-4 and 7-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DOUGLAS (US 2014/0117585).
	As to claim 1, DOUGLAS teaches a printing cartridge containing at least one store of a 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.” 
	As to claim 1, DOUGLAS teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts (para. 0094, for example).  As explained above, this encompasses any amount of print material for any print job(s), which DOUGLAS discloses when DOUGLAS discloses print cartridge with material to perform 3D print job.
	As to claim 3, DOUGLAS teaches the printing cartridge according to claim 1, wherein said access module is an electronic storage unit able to store data, and the cartridge further includes at least one connection unit suitable for connecting to a corresponding receiving unit belonging to a printing cartridge holder of said printing system, said connection unit being suitable for sending said stored data to a computing and command unit of the printing system via said receiving unit (para. 0063, for example).

	As to claim 7, DOUGLAS teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (para. 0013, for example).
	As to claim 8, DOUGLAS teaches the printing cartridge according to claim 1, wherein said at least one store of printing material includes a spool to be unwound from at least one type of fusible filament (Abstract).
	As to claim 9, DOUGLAS teaches the printing cartridge according to claim 8, comprising a heating nozzle suitable for transforming said fusible filament into liquid material suitable for printing a three-dimensional part by layers (para. 0018, for example).
	As to claim 10, DOUGLAS teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (paras. 0022-0024).
	As to claim 11, DOUGLAS teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for printing being configured to use the module for accessing code instructions of said cartridge (Figs. 3-4).
	As to claim 12, DOUGLAS teaches the printing system according to claim 11, wherein said cartridge holder includes a connection interface suitable for recovering an identifier for accessing code instructions for printing a three-dimensional part or code instructions for 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743